Citation Nr: 0840005	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-30 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1950 to 
November 1953, August 1954 to June 1958, and from August 1958 
to September 1971.

This matter is on appeal from the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Coronary artery disease is not currently shown.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
service, nor it is a result of service-connected diabetes; 
coronary artery disease is not shown.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the veteran filed his claim in 2005, the amendment is not 
applicable to the current claim.

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A review of the veteran's service treatment records indicates 
no cardiac abnormalities while on active duty service.  For 
example, he underwent pre-induction and separation physicals 
in November 1953, May 1958, and August 1969, as well as a 
medical review board examination in June 1971; however, no 
cardiac pathology was noted, although the last two 
evaluations identified elevated blood pressure.  
Additionally, April and July 1966 electrocardiograms were 
within normal limits.  Therefore, the evidence does not show 
a chronic cardiovascular disorder in service.

Post-service evidence reflects that the veteran underwent two 
VA examinations in February 1972 and January 1977 for other 
claims.  Neither of these noted any cardiac disorders, 
although he was still being treated for hypertension (which 
is already service-connected).  Therefore, coronary artery 
disease was not shown within several years after service 
separation.

While there are no contemporaneous records from the 1990s, a 
2003 admission history and physical record noted that the 
veteran had a pacemaker implanted in 1994 for syncopal 
episodes.  Reportedly, a cardiac catheterization performed in 
1994 revealed no significant disease.  In March 2003, the 
pacemaker was replaced.  No coronary artery disease was 
reported as part of the March 2003 work-up.
 
Throughout various evaluations in June 2003, April and August 
2004, and December 2005, there was no mention of coronary 
artery disease.  However, the April and August 2004 
evaluations again noted an irregular heartbeat.  

At a March 2006 VA examination, the veteran denied any 
history of coronary bypass surgery, stenting or angioplasty.  
While the examiner acknowledged a history of atrial 
fibrillation, she declined to make any conclusion about the 
veteran's cardiac condition without cardiac records from a 
cardiologist.  

In July 2006, a private treating physician noted that the 
veteran "has been known with arterial hypertension, heart 
disease, chronic atrial fibrillation and sick sinus 
syndrome."  Although he noted a history of heart disease, 
the weight of evidence does not support that the nature of 
the heart disease was anything other than arrhythmia.

In a May 2007 follow-up VA opinion, the previous examiner had 
an opportunity to review the veteran's private medical 
records, as well as the claims file.  The reviewing physician 
emphasized that the veteran's private cardiology group had 
never rendered a specific diagnosis of coronary artery 
disease.  She also described the etiology of the veteran's 
arrhythmia and opined that it was not caused by diabetes.  
She further concluded that a diagnosis of coronary artery 
disease had not been established.

The Board notes that, for entitlement to compensation, the 
evidence must show the existence of a disability.  In the 
absence of an identified disease or injury, service 
connection may not be granted.  Brammer, 3 Vet. App. at 225.

At this time, there is no competent evidence that the veteran 
has coronary artery disease.  At best, there are complaints 
of symptomatology without underlying pathology.  Symptoms 
alone cannot be compensable without an in-service disease or 
injury to which the pain can be connected by competent 
evidence. See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. 
Cir. 2001).   As a consequence, the appeal must be denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In this case, the RO has obtained the veteran service 
treatment records, post-service treatment records and the 
veteran's own statements as to his condition.  In addition, 
the veteran underwent a VA examination in March 2006 and a 
follow-up medical opinion in May 2007, that were specifically 
directed to the issue on appeal.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for coronary artery disease, to include as 
secondary to diabetes, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


